Judgment, County Court, Clinton County, rendered on October 15, 1973, affirmed. No opinion. Staley, Jr., J. P., Sweeney, Main and
Reynolds, JJ., concur; Greenblott, J., dissents and votes to reverse in the following memorandum: Greenblott, J. (dissenting). I dissent. While the alleged victim’s upset - appearance and statement immediately subsequent to the commission of the alleged sexual assault may be considered as corroborative of the defendant’s use of force, the record contains no evidence whatsoever, medical or otherwise, tending to corroborate any sexual contact between defendant and complainant. I am, therefore, constrained under the authority of People v. Thompson (30 N Y 2d 971) to vote to reverse the present conviction.